Title: Thomas Jefferson to Daniel Brent, 23 June 1817
From: Jefferson, Thomas
To: Brent, Daniel


          
            Dear Sir
            Monticello
June 23. 17.
          
          I very lately took the liberty of requesting you to give a safe passage with your official dispatches to a part of my European correspondence. I have now to ask the same for the residue not then ready, and hope this will close the trouble imposed on you for the present year for which I pray you to accept my apologies, with the assurance of my great esteem and respect.
          Th: Jefferson
        